Case 2:20-cv-00180-JLB-MRM Document 28-2 Filed 05/18/20 Page 1 of 3 PageID 327



                                       EXHIBIT B
                          CHART OF ALLEGED DEFAMATORY SCENES

  Scene     Episode/                   Challenged Scene/                        Basis for Dismissal
   No.       Time                     Complaint Allegations

 1.       Ep. 1, 7:30-     Scene depicting Fairstein character at Meili     Constitutionally protected
          8:50             crime scene April 20, 1989 (Compl. ¶ 52)         dramatization of
                                                                            controversial events; not
                                                                            defamatory; substantial truth
                                                                            based on public and
                                                                            judicially noticeable records
 2.       Ep. 1, 8:50-     Scene depicting Fairstein character “drafting    Constitutionally protected
          9:26             a press release to give to reporters” on April   dramatization of
                           20 (Compl. ¶ 59)                                 controversial events; not
                                                                            defamatory; improper
                                                                            innuendo
 3.       Ep. 1, 11:00-    Scene depicting room of teenage boys             Constitutionally protected
          12:38            “allegedly involved in the attacks in Central    dramatization of
                           Park”; Fairstein character asks what             controversial events; not
                           “wilding” means and talks to one of the boys     defamatory; improper
                           (Compl. ¶¶ 65 -66)                               innuendo; substantial truth
                                                                            based on public and
                                                                            judicially noticeable records
 4.       Ep. 1, 15:58-    Scenes at stationhouse depicting Fairstein       Constitutionally protected
          16:52; 34:45-    character “Putting Together a Timeline”          dramatization of
          36:24            (Compl., p. 22, ¶¶ 79, 83)                       controversial events; not
                                                                            defamatory; substantial truth
                                                                            based on public and
                                                                            judicially noticeable records
 5.       Ep. 1, 16:53-    Scenes depicting Fairstein character             Constitutionally protected
          19:48            “Fighting with Nancy Ryan Over Who               dramatization of
                           Would Prosecute Case” in phone call with         controversial events;
                           DA Morgenthau and briefing police (Compl.,       nonactionable
                           p. 25, ¶¶ 88, 90, 94)                            opinion/rhetorical hyperbole
                                                                            used for dramatic purposes;
                                                                            not defamatory; substantial
                                                                            truth based on public and
                                                                            judicially noticeable records
Case 2:20-cv-00180-JLB-MRM Document 28-2 Filed 05/18/20 Page 2 of 3 PageID 328




  Scene     Episode/                  Challenged Scene/                        Basis for Dismissal
   No.       Time                    Complaint Allegations

 6.       Ep. 1, 19:54-   Scene at stationhouse depicting Fairstein        Constitutionally protected
          20:30           character calling for police officers to         dramatization of
                          roundup “that whole group … every little         controversial events;
                          thug you see … every kid who was in the          nonactionable
                          park last night” (Compl. ¶ 97)                   opinion/rhetorical hyperbole
                                                                           used for dramatic purposes;
                                                                           not defamatory; substantial
                                                                           truth based on public and
                                                                           judicially noticeable records
 7.       Ep. 1, 22:35-   Scene at stationhouse depicting Fairstein        Constitutionally protected
          22:56           character addressing police officers, saying     dramatization of
                          “No kid gloves here” (Compl. ¶ 104)              controversial events; not
                                                                           defamatory; nonactionable
                                                                           opinion/ hyperbole used for
                                                                           dramatic purposes; not
                                                                           defamatory
 8.       Ep. 1, 47:42-   Scenes depicting Fairstein character             Constitutionally protected
          51:01, 52:25    discussing witness statements with ADA           dramatization of
                          Lederer: Fairstein character expresses her       controversial events;
                          belief that “they’re all guilty, each of these   nonactionable opinion/
                          boys assaulted Patricia Meili” because in        hyperbole used for dramatic
                          their confessions “they all bear eyewitness      purposes; not defamatory;
                          against each other” (Compl. ¶ 108); Lederer      improper innuendo;
                          character points out problems with the           substantial truth based on
                          statements (id. ¶¶ 110-114)                      public and judicially
                                                                           noticeable records
 9.       Ep. 2, 16:39-   Scene depicting prosecutors’ discussion of       Constitutionally protected
          17:14           DNA evidence found on sock prior to results      dramatization of
                          of testing same (Compl. ¶ 118)                   controversial events;
                                                                           nonactionable opinion/
                                                                           hyperbole used for dramatic
                                                                           purposes; not defamatory;
                                                                           improper innuendo;
                                                                           substantial truth based on
                                                                           public and judicially
                                                                           noticeable records




                                                   2
Case 2:20-cv-00180-JLB-MRM Document 28-2 Filed 05/18/20 Page 3 of 3 PageID 329




  Scene     Episode/                 Challenged Scene/                      Basis for Dismissal
   No.       Time                   Complaint Allegations

 10.      Ep. 2, 29:51-   Scene depicting exchanges between Fairstein   Constitutionally protected
          32:23           and Lederer characters when they learn that   dramatization of
                          the sock DNA is not a match to any of The     controversial events;
                          Five (Compl. ¶¶ 120-22)                       nonactionable opinion/
                                                                        hyperbole used for dramatic
                                                                        purposes; not defamatory;
                                                                        substantial truth based on
                                                                        public and judicially
                                                                        noticeable records
 11.      Ep. 4,          Scene depicting a 2002 lunch meeting          Constitutionally protected
          1:09:49-        between Fairstein and Lederer characters      dramatization of
          1:12:43         (Compl. ¶ 128)                                controversial events;
                                                                        nonactionable opinion/
                                                                        hyperbole used for dramatic
                                                                        purposes; not defamatory;
                                                                        substantial truth based on
                                                                        public and judicially
                                                                        noticeable records




                                                  3
